188 F. Supp. 2d 23 (2002)
DUDLEY SUPERMARKET, INC. d/b/a Park `N' Shop, Southbridge Park `N' Shop, Inc. d/b/a Park `N' Shop, Charles A. Pappas, Charles A. Pappas Jr., Plaintiffs,
v.
TRANSAMERICA LIFE INSURANCE AND ANNUITY COMPANY, Defendant.
No. CIV.A.99-40020-BNG.
United States District Court, D. Massachusetts.
January 28, 2002.
*24 Patricia L. Davidson, Mirick, O'Connell, DeMallie & Lougee, Worcester, MA, James C. Donnelly, Jr., Mirick, O'Connell, DeMallie & Lougee, Worcester, MA, for Plaintiffs.
Kevin M. Dalton, Glovsky & Glovsky, Beverly, MA, Reid A. Evers, Transamerica Occidental Life Insurance Company Law Department, Los Angeles, CA, for Defendant.

ORDER
GORTON, District Judge.
Pending before this Court is the plaintiffs' memorandum of law (treated as a motion) concerning defendant's request for a jury-waived trial filed on January 17, 2002 (Docket No. 39).
Upon consideration of the pleadings filed therein, this Court is persuaded that not only does ERISA govern the instant action but also it preempts the plaintiffs' state law claims because they relate to an employee benefit plan. See, e.g., Shaw v. Delta Air Lines, 463 U.S. 85, 103 S. Ct. 2890, 77 L. Ed. 2d 490 (1983); Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 107 S. Ct. 1549, 95 L. Ed. 2d 39 (1987) Hampers v. W.R. Grace & Co., Inc., 202 F.3d 44 (1st Cir.2000); Carpenters Local Union No. 26 v. United States Fidelity & Guar. Co., 215 F.3d 136 (1st Cir.2000); Vartanian v. Monsanto Co., 14 F.3d 697 (1st Cir.1994); Stanford v. AT & T Corp., 927 F. Supp. 524 (D.Mass.1996).
The clear weight of authority holds that no right to a jury trial attaches to ERISA actions. See, e.g., Hampers, 202 F.3d at 54; Gentile v. John Hancock Mut. Life Ins. Co., 951 F. Supp. 284 (D.Mass. 1997); Blake v. Unionmutual Stock Life Ins. Co. of America, 906 F.2d 1525 (11th Cir.1990) (no right to a jury trial in an action under 29 U.S.C. § 1132(a)(1)(B)).
Based upon the foregoing, the plaintiffs' memorandum (motion) is DENIED and the following schedule of events is adopted:
1) a bench trial will commence on Monday, February 25, 2002 at 9:00 A.M.;
2) proposed findings of fact and conclusions of law and in limine motions, if any, and trial memoranda not to exceed ten pages will be filed by both parties on or before Monday, February, 11, 2002; and
3) in limine motions, if any, will be responded to by Tuesday, February 19, 2002.
So ordered.